Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Wei (Pub. No.: US 2019/0096681).
Re claim 1, Wei teaches a method of forming a semiconductor device structure, comprising: 
forming a trench (of [74 minus 82] before forming layer 84, FIG. 4) in a dielectric layer (72+68+82+80+108) on a semiconductor substrate (60); 
forming a bottom metal feature (84, FIG. 9, ¶ [0030]) of a first metal in a lower portion of the trench by a selective deposition process (note that a capping layer 84 … may be deposited by ALD, PECVD, MBD, or another deposition technique”, said by selective PECVD process among the ALD and MBD process, ¶ [0030]); 
depositing a barrier layer (86) in an upper portion of the trench, the barrier layer directly contacting both a top surface of the bottom metal feature (84) and sidewalls of the dielectric layer (68+108 of FIG. 8, note that “The layer for the gate cap 108 may include or be silicon oxynitride, silicon nitride, silicon carbide, silicon carbon nitride, the like, or a combination thereof”, ¶ [0040]); and 
forming a top metal feature of a second metal (106, [0037]) on the barrier layer (86), thereby filling the top metal feature in the upper portion of the trench, wherein the second metal (106) is different from the first metal (84) in composition.
Re claim 2, Wei teaches the method of claim 1, wherein 
the forming of the bottom metal feature includes depositing the first metal (84) to directly contact the dielectric layer (72+68+82+80+108); and 
the forming of the top metal feature (106) includes depositing the second metal on the barrier layer (86) such that the top metal feature is separated from the dielectric layer by the barrier layer.
Re claim 3, Wei teaches the method of claim 1, wherein depositing a barrier layer includes depositing the barrier layer (86) on the sidewalls of the dielectric layer (72+68+82+80+108) in the upper portion of the trench, wherein the barrier layer is free from portions of the dielectric layer within the lower portion of the trench.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Derderian.
Re claim 1, Derderian teaches a method of forming a semiconductor device structure, comprising: 
forming a trench (26, FIG. 9A) in a dielectric layer (30/32) on a semiconductor substrate (50); 
forming a bottom metal feature of a first metal (48, FIG. 9B) in a lower portion of the trench by a selective deposition process (CVD, [0018]); 
depositing a barrier layer (44/46) in an upper portion of the trench, the barrier layer directly contacting both a top surface of the bottom metal feature (48) and sidewalls of the dielectric layer (30/32); and 
forming a top metal feature of a second metal (34) on the barrier layer, thereby filling the top metal feature in the upper portion of the trench, wherein the second metal is different from the first metal in composition (48).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8 and 21, 28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derderian (Pub. No.: US 2004/0175920) in view of Tsumura (Patent No.: US 7115999).
Re claim 7, Derderian teaches a method of forming a semiconductor device structure, comprising: 
a conductive structure (28, FIG. 9A) disposed over and electrically connected to the field-effect transistor; 
depositing a dielectric layer (32+30) over a top surface of the conductive structure; 
forming a trench (26) in the dielectric layer such that the top surface of the conductive structure is exposed within the trench, wherein the trench includes a lower portion and an upper portion continuously extending from the lower portion; 
forming a bottom metal feature of a first metal (48, FIGS. 9B-9C) in the lower portion of the trench (26), wherein the sidewalls of the dielectric layer (32+30) are exposed within the upper portion of the trench; 
depositing a barrier layer (44/46, FIG. 5B, [0028]) on the bottom metal feature to directly contact the sidewalls of the dielectric layer exposed within the upper portion of the trench; and 
forming a top metal feature (34, FIG. 9E, [0016]) of a second metal on the barrier layer, thereby filling the upper portion of the trench with the second metal.
Re claim 21, Derderian teaches a method of forming a semiconductor device structure, comprising: 
a conductive feature (28, FIG. 9A) disposed over and electrically connected to the field-effect transistor, and a dielectric layer (32+30) disposed over a top surface of the underlying conductive feature; 
forming a trench (26) in the dielectric layer such that the top surface of the conductive feature is exposed within the trench, wherein the trench includes a lower portion and an upper portion continuously extending from the lower portion; 
forming a bottom metal feature of a first metal (48) in the lower portion of the trench, the bottom metal feature directly contacting the dielectric layer within the lower portion of the trench; 
depositing a barrier layer (44/46) on the bottom metal feature, wherein sidewalls of the barrier layer directly contact sidewalls of the dielectric layer within the upper portion of the trench that are not covered by the bottom metal feature; and 
filling a second metal (34) on the barrier layer, thereby forming a top metal feature in the upper portion of the trench.
In re claims 7, 21 and 28, Derderian fails to teach receiving a semiconductor substrate having a field-effect transistor formed thereon; and (claim 28)
Tsumura teaches receiving a semiconductor substrate having a field-effect transistor formed thereon (2, FIG. 1, col. 3, lines 33-43) (claims 7/21); and
receiving a transistor (2) formed over the semiconductor substrate (1); and 
forming a conductive feature (13) over and electrically connected to the transistor, wherein the dielectric layer (11/21) is formed over the conductive feature, and wherein the bottom metal feature (22) is formed to directly contact a top surface of the conductive feature (claim 28).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing electro migration (EM) resistance as taught by Tsumura, col. 1, lines 60-67.
Re claim 8, in the combination, Derderian teaches the method of claim 7, wherein 
the forming of the bottom metal feature includes depositing the first metal (48) to directly contact a top surface of the conductive structure (28) and the sidewalls of the dielectric layer (32+30) within the lower portion of the trench; and 
the forming of the top metal feature (34) includes depositing the second metal on the barrier layer (44/46) so that the second metal is separated from the dielectric layer (32+30) and the bottom metal feature (48) by the barrier layer.
Re claim 30, in the combination, Tsumura teaches the method of claim 7, further comprising forming a contact feature (5, FIG. 1, col. 3, lines 33-44) to electrically connect a source/drain feature (4) of the field-effect transistor to the conductive structure (2).
Claim(s) 12, 22 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derderian in view of Tsumura and further in view of Lin (Patent No.: US 9768029).
	Re claims 12/22/26, Derderian/Tsumura teaches all the limitation of claim 7/21 and Derderian teaches wherein the forming of the top metal feature includes 
depositing the second metal (34) on the barrier layer (44/46) so that the second metal is separated from the dielectric layer (32/30) and the bottom metal feature (48) by the barrier layer; and 
performing a planarization process (FIG. 9E) to the deposited second metal (34).
Derderian/Tsumura fails to teach the limitation of claims 12/26; and performing a chemical mechanical polishing (CMP) process (the rest of claim 22).
Lin teaches wherein the first metal includes at least one of ruthenium (Ru), tungsten (W) and cobalt (Co) (128, col. 5, lines 50-55); 
the second metal includes at least one of copper (Cu) and aluminum (Al) (134a, col. 7, lines 40-42); and 
the barrier layer includes at least one of ruthenium (Ru), cobalt (Co), titanium (Ti) and tantalum (Ta) (129, col. 8, lines 10-15) (claims 12/26);
performing a chemical mechanical polishing (CMP) process (FIG. 1E → 1F, col. 7, lines 1-2) (the rest of claim 22).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the manufacturing method as taught by Lin. 
Re claim 27, in the combination, Tsumura the method of claim 26, wherein a top surface of the conductive feature (13/4/5, FIG. 1) spans a first width (vertical width of 13) and a bottom surface of the conductive feature spans a second width (vertical width of 4/5) that is less than the first width.
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Bhosale (Pub. No.: US 2020/0251386).
Re claim 4/5, Wei teaches the method of claim 1, wherein the forming of the bottom metal feature includes forming the conductive material (84); the depositing of the barrier layer includes depositing a tantalum nitride (TaN) film and a tantalum (Ta) film on the TaN film (86, [0030], note that “The barrier layer 86 may include or be tantalum nitride… or a combination thereof); and the forming of the top metal feature includes forming the top metal feature of copper (Cu) (106, [0037]).
Wei fails to teach the limitation of the bottom metal feature of ruthenium (Ru) and claim 5.
Bhosale teaches wherein the forming of the bottom metal feature includes depositing Ru by performing a chemical vapor deposition (CVD) process using a Ru-containing precursor with a deposition temperature ranging between 100 °C and 200 °C ¶ [0041].
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of preventing the defects as taught by Bhosale, [0004]. 
Re claim 6, in the combination, Wei teaches the method of claim 4, wherein the forming of the top metal feature includes forming a seed layer of Cu (106, FIG. 8, [0037]) on the barrier layer (129) by one of atomic layer deposition (ALD) and physical vapor deposition (PVD); filling Cu on the seed layer in the upper portion of the trench by plating; and performing a chemical-mechanical polishing (CMP) process (FIG. 7 → 8, [0038]).
Claim(s) 10-11 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derderian in view of Tsumura and further in view of Bhosale.
Re claim 10/24, Derderian teaches all the limitation of claim 7/21 and wherein the first metal and the bottom-up deposition process selectively deposits the first metal (48) on a conductive surface of the conductive structure (28).
Derderian fails to teach the conductive material ruthenium (Ru).
Bhosale teaches the conductive material ruthenium (Ru) ¶ [0041].
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of preventing the defects as taught by Bhosale, [0004].
Re claim 11/25, in the combination, Bhosale teaches the method of claim 10/24, wherein the forming of the bottom metal feature includes depositing Ru by performing a chemical vapor deposition (CVD) process using a ruthenium-containing precursor with a deposition temperature ranging between 100 °C and 200 °C ¶ [0041].
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derderian in view of Tsumura and further in view of Ahn (Patent No.: US 7514319).
	Derderian/Tsumura teaches all the limitation of claim 7.
Derderian/Tsumura fails to teach the limitation of claim 29.
Ahn teaches wherein the conductive structure (280, FIG. 4J, col. 14, lines 50-57) lands on a gate structure (120) of the field-effect transistor, and wherein the bottom metal feature (320) directly contacts the conductive structure.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of forming the device control to the memory portion as taught by Ahn. 
Response to Arguments
Applicant's arguments filed 03/16/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that
“Independent claim 1 recites, in part, 
forming a bottom metal feature of a first metal in a lower portion of the trench by a selective deposition-process; depositing a barrier layer in an upper portion of the trench, the barrier layer directly contacting both a top surface of the bottom metal feature and sidewalls of the dielectric layer; ... (emphasis added) “ 
Applicant respectfully submits that the Office Action fails to demonstrate that Wei discloses at least these features recited in amended independent claim 1 and therefore requests the rejection be withdrawn.” Page 10.

The Examiner respectfully submits that Wei still reads on: forming a trench (of [74 minus 82] before forming layer 84, FIG. 4) in a dielectric layer (72+68+82+80+108) on a semiconductor substrate (60); 
forming a bottom metal feature (84, FIG. 9, ¶ [0030]) of a first metal in a lower portion of the trench by a selective deposition process (note that a capping layer 84 … may be deposited by ALD, PECVD, MBD, or another deposition technique”, said by selective PECVD process among the ALD and MBD process, ¶ [0030]); 
depositing a barrier layer (86) in an upper portion of the trench, the barrier layer directly contacting both a top surface of the bottom metal feature (84) and sidewalls of the dielectric layer (68+108 of FIG. 8) (emphasis added).
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894